Exhibit 10.1



FOCUS GOLD CORPORATION

 

This Agreement is made effective as of June 1, 2013 by and between FOCUS GOLD
CORPORATION, of 4695 MacArthur Court, Suite 1430, Newport Beach, California
92660, and Victoria J. Blackburn, of P. O. Box 20238, Wickenburg, Arizona 85358.

 

In this Agreement, the party who is contracting to receive services shall be
referred to as "FOCUS GOLD CORPORATION", and the party who will be providing the
services shall be referred to as "Victoria J. Blackburn".

 

Victoria J. Blackburn has a background in Real Estate Broker and Mining
Evaluations and is willing to provide services to FOCUS GOLD CORPORATION based
on this background. FOCUS GOLD CORPORATION desires to have services provided by
Victoria J. Blackburn.

 

Therefore, the parties agree as follows:

 

1. DESCRIPTION OF SERVICES. Beginning on June 01, 2013, Victoria J. Blackburn
will provide the following services (collectively, the "Services"): Consulting,
Research, Review and Assessment of Technical Reports of Mining Properties, and
of the Mining Property, along with comparables of said properties.

 

2. PERFORMANCE OF SERVICES. The manner in which the Services are to be performed
and the specific hours to be worked by Victoria J. Blackburn shall be determined
by Victoria J. Blackburn. FOCUS GOLD CORPORATION will rely on Victoria J.
Blackburn to work as many hours as may be reasonably necessary to fulfill
Victoria J. Blackburn's obligations under this Agreement.

 

3. PAYMENT. FOCUS GOLD CORPORATION will pay a fee to Victoria J. Blackburn for
the Services in the amount of $20,000.00 per month in cash or stock for a period
of three months. This fee shall be payable in a lump sum As services are
completed as required for certain properties by Focus Gold Corporation in
numerous area.

 

4. EXPENSE REIMBURSEMENT. Victoria J. Blackburn shall submit an approximate pre
approval of expenses, and shall be entitled to reimbursement from FOCUS GOLD
CORPORATION.

 

5. NEW PROJECT APPROVAL. Victoria J. Blackburn and FOCUS GOLD CORPORATION
recognize that Victoria J. Blackburn's Services will include working on various
projects for FOCUS GOLD CORPORATION. Victoria J. Blackburn shall obtain the
approval of FOCUS GOLD CORPORATION prior to the commencement of a new project.

 

6. TERM/TERMINATION. This Agreement shall be effective for a period of six
month, and shall automatically renew for successive terms of the same duration,
unless either party provides 30 days notice days written notice to the other
party prior to the termination of the applicable initial term of renewal term.

 



1

 

 

7. RELATIONSHIP OF PARTIES. It is understood by the parties that Victoria J.
Blackburn is an independent contractor with respect to FOCUS GOLD CORPORATION,
and not an employee of FOCUS GOLD CORPORATION. FOCUS GOLD CORPORATION will not
provide fringe benefits, including health insurance benefits, paid vacation, or
any other employee benefit, for the benefit of Victoria J. Blackburn.

 

8. DISCLOSURE. Victoria J. Blackburn is required to disclose any outside
activities interests, that conflict or may conflict with the best interests of
FOCUS GOLD CORPORATION. Prompt disclosure is required under this paragraph if
the activity or interest is related, directly or indirectly, to any activity
that Victoria J. Blackburn may be involved with on behalf of FOCUS GOLD
CORPORATION

 

9. INJURIES. Victoria J. Blackburn acknowledges Victoria J. Blackburn's
obligation to obtain appropriate insurance coverage for the benefit of Victoria
J. Blackburn (and Victoria J. Blackburn's employees, if any). Victoria J.
Blackburn waives any rights to recovery from FOCUS GOLD CORPORATION for any
injuries that Victoria J. Blackburn (and/or Victoria J. Blackburn's employees)
may sustain while performing services under this Agreement and that are a result
of the negligence of Victoria J. Blackburn or Victoria J. Blackburn's employees.

 

10. INTELLECTUAL PROPERTY. The following provisions shall apply with respect to
copyrightable works, ideas, discoveries, inventions, applications for patents,
and patents (collectively, "Intellectual Property"):a. Consultant's Intellectual
Property. Victoria J. Blackburn does not personally hold any interest in any
Intellectual Property.

 

11. CONFIDENTIALITY. FOCUS GOLD CORPORATION recognizes that Victoria J.
Blackburn has and will have the following information:

- process information

- trade secrets

- technical information

- customer lists

- product design information

- Properties and information about properties.

- product design information

and other proprietary information (collectively, "Information") which are
valuable, special and unique assets of FOCUS GOLD CORPORATION and need to be
protected from improper disclosure. In consideration for the disclosure of the
Information, FOCUS GOLD CORPORATION agrees that Victoria J. Blackburn will not
at any time or in any manner, either directly or indirectly, divulge, disclose,
or communicate in any manner any information to any third party without the
prior written consent of Victoria J. Blackburn. FOCUS GOLD CORPORATION will
protect the Information and treat it as strictly confidential. A violation of
this paragraph shall be a material violation of this Agreement.

 

12. CONFIDENTIALITY AFTER TERMINATION. The confidentiality provisions of this
Agreement shall remain in full force and effect after the termination of this
Agreement for a period of three months.

 



2

 

 

13. NON-COMPETE AGREEMENT. Recognizing that the various items of Information are
special and unique assets of FOCUS GOLD CORPORATION that need to be protected
from disclosure, and in consideration of the disclosure of the Information.

 

14. RETURN OF RECORDS. Upon termination of this Agreement, Victoria J. Blackburn
shall deliver all records, notes, data, memorandum, models, and equipment of any
nature that was acquired/purchased by FOCUS GOLD CORPORATION during term of this
contract in Victoria J. Blackburn's possession or under Victoria J. Blackburn's
control and that are FOCUS GOLD CORPORATION'S property.

 

15. NOTICES. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person or deposited in
the United States mail, postage prepaid, addressed as follows:

 

IF for FOCUS GOLD CORPORATION:

FOCUS GOLD CORPORATION

Mr. Gordon F. Lee

Director

51033 N. 330th Avenue

Wickenburg, Arizona 85390

 

IF for Victoria J. Blackburn:

Victoria J. Blackburn



P. O. Box 20238

Wickenburg, Arizona 85358

 

Such address may be changed from time to time by either party by providing
written notice to the other in the manner set forth above.

 

16. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties.

 

17. AMENDMENT. This Agreement may be modified or amended if the amendment is
made in writing and is signed by both parties.

 

18. SEVERABILITY. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

 



3

 

 

19. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

 

20. APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
Nevada.

 

Party receiving services:

 

FOCUS GOLD CORPORATION

 

/s/ Gordon F Lee                 

Mr. Gordon F. Lee

Director

 

 

 

Party providing services:

 

/s/ Victoria J. Blackburn                 

Victoria J. Blackburn

Principal

 



 



4

